DETAILED ACTION
Supplemental Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2022 was filed after the mailing date of the notice of allowance mailed on 7/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Arguments
Claims 1 and 3-6 remain allowed.  In an after allowance IDS filed on , applicant provided newly disclosed reference to Emmerich (US 5703559).   During an examiner initiated interview the office proposed the below amendments to the claims which were accepted by applicant so as to further distinguish away from Emmerich.  See Attached Examiner initiated interview summary. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Hernandez on 8/10/2022.
The application has been amended as follows: 
In Claim 1:
In line 25, after “central leg” insert the following – and matches the central leg central attraction surface area --; 
In line 28, after “central leg” insert the following – and matches the central leg central attraction surface area --. 
Comment, after review of the IDS filed on 8/5/2022, examiner determined that further limitations were required to obviate a combination of previously cited primary reference Schnatterer and newly determined reference Emmerich (US 5703559.) See the attached Examiners Interview Summary outlining in more detail the reasons for the proposed amendment. 
Allowable Subject Matter
Claims 1 and 3-6 remain allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “wherein the fixed core includes a first U-shaped core including a first section, which is at least a part of the first outer leg, a second section, which is a part of the base, and a third section, which is a part of the central leg and matches the central leg central attraction surface area, and a second U-shaped core including a first section, which is at least a part of the second outer leg, a second section, which is a part of the base, and a third section, which is a part of the central leg and matches the central leg central attraction surface area, and the fixed core is a laminate in which at least the first and second U-shaped cores are stacked.” in combination with the other limitations set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753